Citation Nr: 1524427	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-19 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 2005 to April 2006 and served on active duty for training from September 2004 to November 2004.  He had additional periods of active and inactive duty for training.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  In November 2014, this matter was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

A preliminary review of the record found that further development is necessary before the claim on appeal can be decided.  Specifically, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The November 2014 remand instructed the AOJ to arrange for a medical examination to ascertain the nature and likely etiology of the Veteran's bilateral pes planus.  On January 2015 VA foot conditions examination, the examiner determined that the Veteran does not have a current diagnosis of pes planus and that the pain he describes is from callouses on the plantar surfaces of both feet.  The examiner noted one in-service complaint of callouses from March 2005 and determined that the Veteran's claims file is silent for pes planus, except for one documentation of loss of pitch by x-ray.  He was unable to conclude whether this pitch loss was acquired or congenital without mere speculation.

The Board finds that the January 2015 opinion is premised on an incorrect factual assumption as a March 2008 VA treatment record includes a diagnosis of moderate bilateral pes planus.  Additionally, the January 2015 bilateral foot x-ray referred to by the examiner includes findings that are reported to be "compatible with bilateral pes planus." The examination is therefore inadequate for rating purposes, and a remand for an adequate opinion is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of any bilateral pes planus found.  The Veteran's entire record must be reviewed by the examiner. All indicated tests or studies should be completed.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have (or at any time since March 10, 2008 is he shown to have had) bilateral pes planus?  If the response is no, the examiner must reconcile that conclusion with a March 2008 VA treatment record showing a diagnoses of moderate bilateral pes planus and January 2015 x-ray findings that are noted to be compatible with bilateral pes planus. 

(b) If the response to (a) is yes, identify the likely etiology of the Veteran's bilateral pes planus, to include due to extensive marching in military-issue boots without arch support.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service/was incurred therein? 

The examiner should include rationale with all opinions.

2.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




